Exhibit 10.111

AMENDMENT NO. 1 TO SEVERANCE AGREEMENT

This Amendment No. 1 to Severance Agreement (this “Amendment”) is entered into
between Maria S. Messinger (“Executive”) and Cortex Pharmaceuticals, Inc. (the
“Company”) effective as of this 22 day of December 2008.

R E C I T A L S

WHEREAS, Executive and the Company are parties to a Severance Agreement entered
into as of October 26, 2000 (the “Severance Agreement”).

WHEREAS, since the execution of the Severance Agreement, there have been certain
changes to Internal Revenue Code of 1986, as amended, including Section 409A and
the regulations thereunder.

WHEREAS, in order to comply with Internal Revenue Code Section 409A and the
regulations issued under such section, Executive and the Company desire to amend
the Severance Agreement as set forth below.

NOW THEREFORE, in consideration of the above and the mutual covenants and
conditions contained below, Executive and the Company agree as follows:

1. PART ONE — DEFINITIONS, Section 5 of the Severance Agreement shall be amended
and restated in its entirety to read in full as follows:

“5. ‘Termination For Good Reason’ means your employment pursuant to this
Agreement is terminated by you, as a result of any of the following:

(i) A material breach by the Company of any representation, covenant or
agreement contained in this Agreement;

(ii) A material change in your title or a reduction or alteration of your duties
that are materially inconsistent with the duties performed by a Chief Financial
Officer; or

(iii) A requirement that you relocate outside of Orange County, California.

provided that (A) you shall have given written notice to the Company of your
intent to resign pursuant to this Section 5 within 90 days after you become
aware of the occurrence of any such event (specifying in detail the nature and
scope of the event), and (B) such event or occurrence shall not have been
resolved within 30 days of the Company’s receipt of such notice, and (C) any
termination by you pursuant to this Section 5 following such 30 day cure period
must occur no later than the date that is 2 years following the initial
occurrence of one of the foregoing events or conditions without your written
consent. A Termination For Good Reason shall be treated as involuntary.”

2. The heading “PART TWO – CHANGE IN CONTROL BENEFITS” shall be amended and
restated to read “PART TWO – CHANGE IN CONTROL AND SEVERANCE BENEFITS.”

 

1



--------------------------------------------------------------------------------

3. PART TWO – CHANGE IN CONTROL AND SEVERANCE BENEFITS, Section 5 shall be added
in its entirety and read as follows:

 

  “5. Section 409A Payment Delay.

(i) Payment Delay. Notwithstanding anything in this Agreement to the contrary,
to the extent any payments to you pursuant to Section 1 of Part Two are treated
as non-qualified deferred compensation subject to Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), then (A) no amount shall be
payable pursuant to such section unless your termination of employment
constitutes a “separation from service” with the Company (as such term is
defined in Treasury Regulation Section 1.409A-1(h) and any successor provision
thereto) (a “Separation from Service”), and (B) if you, at the time of your
Separation from Service, are determined by the Company to be a “specified
Executive” for purposes of Section 409A(a)(2)(B)(i) of the Code and the Company
determines that delayed commencement of any portion of the termination benefits
payable to you pursuant to this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code (any such
delayed commencement, a “Payment Delay”), then such portion of the your
termination benefits described in Section 1 of Part Two, shall not be provided
to you prior to the earlier of (x) the expiration of the six-month period
measured from the date of the your Separation from Service, (y) the date of your
death or (z) such earlier date as is permitted under Section 409A. Upon the
expiration of the applicable Code Section 409A(a)(2)(B)(i) deferral period, all
payments deferred pursuant to a Payment Delay shall be paid in a lump sum to you
within 30 days following such expiration, and any remaining payments due under
the Agreement shall be paid as otherwise provided herein. The determination of
whether you are a “specified Executive” for purposes of Section 409A(a)(2)(B)(i)
of the Code as of the time of your Separation from Service shall made by the
Company in accordance with the terms of Section 409A of the Code and applicable
guidance thereunder (including without limitation Treasury Regulation
Section 1.409A-1(i) and any successor provision thereto).

(ii) Exceptions to Payment Delay. Notwithstanding Section 5(i) of Part Two, to
the maximum extent permitted by applicable law, amounts payable to you pursuant
to Section 1 of Part Two, shall be made in reliance upon Treasury Regulation
Section 1.409A-1(b)(9) (with respect to separation pay plans) or Treasury
Regulation Section 1.409A-1(b)(4) (with respect to short-term deferrals).
Accordingly, the severance payments provided for in Section 1 of Part Two are
not intended to provide for any deferral of compensation subject to Section 409A
of the Code to the extent (A) the severance payments payable pursuant to
Section 1 of Part Two, by its terms and determined as of the date of your
Separation from Service, may not be made later than the 15th day of the third
calendar month following the later of (x) the end of the Company’s fiscal year
in which your Separation from Service occurs or (y) the end of the calendar year
in which your Separation from Service occurs, or (B) (x) such severance payments
do not exceed an amount equal to two times the lesser of (1) the amount of your
annualized compensation based upon your annual rate of pay for the calendar year
immediately preceding the calendar year in which your Separation from Service
occurs (adjusted for any increase during the calendar year in which such
Separation from Service occurs that would be expected to continue indefinitely
had you remained employed with the Company) or (2) the maximum amount that may
be taken into account under a qualified plan pursuant to Section 401(a)(17) for
the calendar year in which your Separation from Service occurs, and (y) such
severance payments shall be completed no later than December 31 of the second
calendar year following the calendar year in which your Separation from Service
occurs.

 

2



--------------------------------------------------------------------------------

(iii) Interpretation. To the extent the payments and benefits under this
Agreement are subject to Section 409A of the Code, this Agreement shall be
interpreted, construed and administered in a manner that satisfies the
requirements of Sections 409A(a)(2), (3) and (4) of the Code and the Treasury
Regulations thereunder (and any applicable transition relief under Section 409A
of the Code). As provided in Internal Revenue Notice 2007-86, notwithstanding
any other provision of this Agreement, with respect to an election or amendment
to change a time or form of payment under this Agreement made on or after
January 1, 2008 and on or before December 31, 2008, the election or amendment
shall apply only with respect to payments that would not otherwise be payable in
2008, and shall not cause payments to be made in 2008 that would not otherwise
be payable in 2008.”

4. Except as provided herein, the terms and conditions of the Severance
Agreement shall remain in full force and effect. All defined terms used herein
that are otherwise not defined herein shall have the meanings given to them in
the Severance Agreement.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment on the date first
indicated above.

 

Cortex Pharmaceuticals, Inc. By:  

/s/    Roger G. Stoll

Its:   Exec. Chairman

/s/    Maria S. Messinger

Maria S. Messinger

 

4